Citation Nr: 1741058	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the cervical spine. 

2.  Entitlement to service connection for disability of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.





ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Because the Veteran's claim for a "back condition," as certified to the Board, encompasses both the cervical spine and thoracolumbar spine, the Board has split it into two issues since the claimed disabilities involve distinct anatomical locations as recognized under VA law.  See 38 C.F.R. § 4.71a (2015), General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (providing for separate evaluations for disabilities of the cervical and thoracolumbar spine). 

The Veteran and her father testified at a hearing before the undersigned in February 2016.  A transcript is of record.  The Board remanded this case in August 2016 for additional development.  It now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Subsequent to the Board's February 2016 remand, in March 2017 the Veteran appointed a new representative and submitted a VA Form 9 requesting that she be scheduled for a hearing before the Board at the RO.  Accordingly, she should be scheduled for an appropriate hearing on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an in-person hearing before the Board at the RO.  Notice of the hearing must be sent to the Veteran at her current mailing addresses and a copy of the notice informing her of the date, time, and location of that hearing must be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

